DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Woolston on 08/01/22.

The application has been amended as follows: 
Claims 27-31 (cancelled).

Allowable Subject Matter
Claims 22-26, 35-40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed a fluid delivery device including: a processor programmed to execute a number of instructions; wherein the processor is programmed to compare the fluid flow signals received prior to and after a challenge designed to change the blood flow in a patient and to control the pump based on the comparison.
The closet prior art of record is Brugger et al. (US 2001/0021817) & EIBL et al. (US 2018/0353157).
Regarding claim 22, Brugger discloses a fluid delivery device, comprising: 
a processor (a control unit 50 is a microprocessor, para [0019]) programmed to execute a number of instructions (e.g. the control unit is programmed to perform other function, monitor pressure..., the control unit can monitor the actual pump speed and actual blood flow rate to determine/instruct if the expected blood flow rate based on pump speed is being achieved. ... para [0020]; the control unit 50 is a microprocessor based programmable controller integrated with the processing unit 16, para [0032]
a fluid delivery pump that is configured to deliver fluid to a patient; wherein the fluid delivery pump is under control of the processor (e.g. the control unit can control pump speed..., para [0019]; the control unit 50 connected to the pump driver 14 in order to permit the user to set the desired blood flow rate, ..., para [0033]; the control unit 50 permits the control unit to adjust the pump speed to more precisely achieve the actual blood flow rate.  The control unit 50 can be programmed to implement a variety of suitable control algorithms, including proportional control, derivative control, integral control, para [0035].  In other words, the fluid pump 12 is configured to control fluids under control of the processor); and
a communication port that is configured to receive fluid flow signals (a feedback from the flow sensor 60) from a remotely located flow sensor (e.g. the control unit 50 is as a separate personal computer or work station, para [0032]; the output of the flow sensor 60 is directed back to the control unit 50, para [0034-0036] and Fig. 1 shows that the control unit 50 and the flow sensor 60 are separate unit.  Therefore, the control unit 50 is inherently including a communication port that is configured to received fluid flow signals from the remotely located flow sensor 60);
wherein the instructions cause the processor 50 to control the fluid delivery pump 12 in accordance with the fluid flow signals received from the remotely located flow sensor 60 (e.g. adjusting the blood flow rate delivered by the pump, see claim 1 in Brugger; the control unit is programmed/instructed to perform other functions, para [0020]; drawing blood from the patient and pumping the drawn blood with a pump at a predetermined stroke volume and rate corresponding to a theoretical pumped blood flow rate, i.e. a theoretical or expected value of blood flow rate chat can be calculated (or instructed) based upon the know stroke volume and actual rate, para [0022].  
Brugger fails to discloses the processor is programmed to compare the fluid flow signals received prior to and after a challenge designed to change the blood flow in a patient and to control the pump based on the comparison.
EIBL discloses a device comprising: a processor is programmed to compare the fluid flow signals received prior to and after a challenge desired to change the blood flow in a patient, (para [0033], [0241], [0297]).
Both of Brugger and EIBL fail to disclose that the process is programmed to control the pump based on the comparison of the fluid flow signals received before and after the change of blood flow. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783